Citation Nr: 0810592	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to April 1989 and from August 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, established 
service connection for IBS with an initial evaluation of 10 
percent.  The veteran's claim file was subsequently 
permanently transferred to the Roanoke, Virginia RO.

The veteran appealed the May 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Order, the Court vacated the Board's May 
2005 decision in part.  The case was thereafter returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate her claim and of 
which parties were expected to provide such evidence by 
correspondence dated in March 2004 and January 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in correspondence dated 
in March 2006.

The veteran is seeking an increased initial evaluation for 
her service-connected IBS.  During the course of her appeal, 
the veteran has received VA compensation and pension 
examinations to evaluate her IBS in August 1995, December 
1996, June 1997, and April 2004.  In statements dated in May 
2004, July 2004, and February 2005 the veteran recounted her 
symptoms and indicated that her IBS had increased in 
severity.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  As the veteran has 
asserted that her symptoms have worsened since her last VA 
examination, a new VA exam is required to ascertain the 
current severity of the veteran's symptoms attributable to 
her service-connected IBS.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for her IBS since October 2005.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of evaluating the severity of her 
IBS.  All indicated tests and studies are 
to be performed.  The claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  The examiner is to indicate 
whether the veteran is compliant with her 
medications prescribed for the IBS.  The 
examiner should indicate whether the 
veteran has other gastrointestinal 
disorders unrelated to the IBS, and what 
effect that these disorders have on her 
overall gastrointestinal condition.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner is specifically requested to 
identify which of the following 
paragraphs best describes the veteran's 
symptoms attributable solely to IBS and 
not to any other disorder (A), (B), or 
(C):

A)  Severe impairment; diarrhea, or 
alternating diarrhea and constipation, 
with more or less constant abdominal 
distress.

B)  Moderate impairment; frequent 
episodes of bowel disturbance with 
abdominal distress.

C)  Mild impairment; disturbances of 
bowel function with occasional episodes 
of abdominal distress.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations, to 
include application of a staged rating, 
if appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




